Title: To Thomas Jefferson from Albert Gallatin, 4 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     [on or before 4 Apr. 1808]
                     
                  
                  I enclose Van pradelle’s application for the office of Register of the land office of New Orleans. I think for that office his claim the best as he is commissioner which is a temporary appointment & has been faithful. Mr. Robertson who has already a permanent office, might be then appointed commissioner.
                  Two applications for the Baltimore collectorship are enclosed. Brice the deputy collector is a federalist. I believe that the two first applicants are John Montgomery member of Congress & James H. M’Cullough a member of the State Senate—
                  Respectfully Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
                  
                     Mr Reed of the Senate had also been an applicant when Christie was appointed.
                  
               